Citation Nr: 1419318	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-10 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel
REMAND

The Veteran served on active duty from September 1958 to July 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to service connection for hearing loss and tinnitus.  

The Veteran presented testimony before the undersigned Veterans Law Judge at the RO in July 2012; a transcript is part of the record.

The Veteran contends that he had hearing loss and tinnitus as a result of noise exposure experienced while driving a large truck to pick up and haul large vehicles while on active duty.  The Veteran testified that after driving these trucks, he could hear noises that sounded like bees in his ears for hours.  Alternatively, the Veteran contends that his hearing loss and tinnitus are due to the prolonged use of antibiotics required to treat his service-connected prostatitis.  The Veteran has submitted literature regarding the antibiotics he has taken over the years to treat his prostatitis, which includes indications that some of these medications have been linked to hearing loss and tinnitus.

At his hearing, the Veteran contended that he began to notice a hearing loss shortly after service.  His wife testified that she noticed his hearing loss since she met him in 1970.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, even though disabling hearing loss may not have been demonstrated at separation, a Veteran may still establish service connection for a current hearing loss disability by showing he now satisfies the threshold minimum requirements of 38 C.F.R. § 3.385 and by submitting evidence that his current disability is related to his active service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Veteran was provided with a VA audiological examination in April 2010.  The examiner diagnosed sensorineural hearing loss and tinnitus in both ears.  The Veteran's puretone threshold values were as follows:  

              HERTZ

500
1000
2000
3000
4000
RIGHT
30
30
45
45
70
LEFT
30
40
50
65
65

As such, the Veteran currently meets the criteria set out in the regulation for a hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.

The VA examiner noted that the Veteran had in-service exposure to heavy equipment, tanks, tank transporters and gunfire and post-service occupational noise exposure while working construction and to factory noises while working in an office.  Hearing protection was not used while in the military; however, the Veteran reported that he did use hearing protection when exposed to loud noises during his post-service occupation.  The examiner opined that it was less likely as not that the Veteran's hearing loss and tinnitus were related to noise exposure in service, noting that the Veteran's separation audiogram reflected normal hearing for all tested frequencies, but that 3000 Hertz was not tested.  While there was a possibility that this frequency could have revealed a hearing loss, the examiner found that this was unlikely, given the fact that the puretone threshold values were normal at all tested levels.  The examiner concluded that the Veteran's hearing loss was consistent with noise exposure as well as other etiologies.   

The Veteran has submitted a statement clarifying the facts surrounding his post-service noise exposure.  In his statement, which was submitted at his hearing, the Veteran indicated that, after service, he worked as a field office manager procuring materials and supplies, and taking care of the payroll.  He asserted that he never operated any construction equipment and was never closely exposed to any loud noises.  In addition, with regard to noise exposure while working in a factory, the Veteran contended that he worked in an office setting and wore hearing protection at all times when he left the office setting and into the manufacturing or production areas for any reason.  The Veteran is competent to report the extent of his noise exposure.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, the Veteran's contentions are considered credible.

In December 2010, an opinion was obtained regarding the Veteran's contentions that the medication required to treat his service-connected prostatitis has caused his hearing loss.  The examiner noted that the Veteran developed chronic prostatitis in the service and that it has required antibiotics usually twice a year for 30 days.  The examiner reviewed his record of medications and found that none of these medications were aminoglycosides, which are drugs that are responsible for some hearing loss.  The examiner opined that the likelihood that the Veteran's medications had caused his hearing loss was less than 50 percent.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The April 2010 examiner based her opinion, in part, on her understanding that the Veteran had significant post-service noise exposure.  However, the Veteran has clarified that his noise exposure after service was at a lesser intensity than referenced by the examiner in her examination report.  In addition, in terms of a rationale, the examiner acknowledged that the Veteran's separation audiogram was normal, but did not address in any way the effects of his in-service noise exposure.  A mere recitation of the facts does not constitute a rationale for a medical opinion. In addition, a medical opinion must support its conclusions with analysis.  Stefl v. 

Nicholson, 21 Vet. App. 120, 124 (2007). "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service connection or rating context if it contains only data and conclusions [without reasoning or rationale]." Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008). 

Therefore, on remand, the April 2010 examiner should be asked to address the Veteran's contentions regarding his post-service noise exposure, and to provide a thorough rationale, explaining her conclusions.

With regard to the December 2010 opinion, this examiner did not address whether the Veteran's medications required to treat his service-connected prostatitis have aggravated the Veteran's hearing loss.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310 (2013).  Therefore, on remand, an opinion should be obtained as to whether the medication required to treat his service-connected prostatitis has aggravated his hearing loss or tinnitus.

Finally, the Veteran has submitted records from a private Ear, Nose, and Throat physician who opined that, while the Veteran's noise exposure began in the military, and that it could easily be argued that the initiation of his hearing loss and tinnitus began during service.  The April 2010 examiner should address this opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the audiologist who conducted the April 2010 examination, if available, in order to obtain an addendum opinion.  If the April 2010 audiologist is not available, provide the file to a similarly qualified audiologist.  (If the addendum opinion cannot be provided without further examination, schedule the Veteran for an examination.)

The claims folder, including this remand and any relevant records contained in the Virtual VA and Virtual Benefits Management System (VBMS) systems, must be sent to the examiner for review. 

The examiner should determine whether: 

(a) it is at least as likely as not (50 percent probability or more) that the Veteran's current hearing loss or tinnitus had its onset in service or is otherwise the result of a disease or injury in service; 

(b) with regard to the Veteran's hearing loss, it is at least as likely as not (50 percent probability or more) that the Veteran's current hearing loss had its onset in the year immediately following any period of service.

The examiner should address the Veteran's contentions that his hearing loss and tinnitus have continued since service, his wife's contentions that she noticed his hearing loss in 1970, and the Veteran's written statement clarifying his noise exposure, especially after service.  In addition, the examiner should address the private physician's June 2012 opinion that it could easily be argued that the initiation of his hearing loss and tinnitus began during service.  The medical reasons for accepting or rejecting the Veteran's report of symptoms since service should be set forth in detail.  If, for example, the Veteran's history of symptoms is inconsistent with the separation examination findings, this should be pointed out, and an explanation of why this is so should be made.  

The examiner must provide a rationale for each opinion given.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

2.  Return the Veteran's claims file to the physician who provided the December 2010 opinion, if available, in order to obtain an addendum opinion.  If the December 2010 physician is not available, provide the file to a similarly qualified physician.  (If the addendum opinion cannot be provided without further examination, schedule the Veteran for an examination.)

The claims folder, including this remand and any relevant records contained in the Virtual VA and Virtual Benefits Management System (VBMS) systems, must be sent to the examiner for review. 

The examiner should determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hearing loss or tinnitus was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by the medication (antibiotics) required to treat his service-connected prostatitis.

If the Veteran's current hearing loss or tinnitus was aggravated by the medication (antibiotics) required to treat his service-connected prostatitis, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  The examiner must provide a rationale for each opinion given.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

